nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Divorce Records Search  1) Search for Free Online 2) Find Divorce Records Instantly!     divorce.archives.com      Free Cell Phone Finder  Find By Name Or Cell Number. Get Name, Age, Address &amp; Photos!     find-cell-phone.spokeo.com      Lookup Arrest Records  Free Search      persopo.com      Concealed Carry Mistakes:  The Worst Thing a Permit Holder Can Do &amp; More Concealed Carry Tips:     www.concealedcarryconfidence.org      Free Bankruptcy Consult  Don&#39;t File Bankruptcy w/o the Facts Get a Free Consultation Here.     www.sagarialaw.com/Bankruptcy      Background Check Yourself  Enter a Name &amp; Search for Free! View Background Check Instantly.     checkpeople.com/background            Related Searches  Justice Courts Las Vegas NV   Supreme Court Docket   US Supreme Court Cases   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   Supreme Court of India   Las Vages NV   Civil Appeal Attorney   LasVegas NV   Phone Number in Reno NV   District Court Records   Federal District Court Cases   Civil Court Case   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   About Reno Nevada   Case Attorney   Public Records Court Cases   County Court Judgement   Judicial Search   Court   Clerk of the Circuit Court   Law Office                            © 2014 All rights reserved. Privacy policy